Exhibit 10.1

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 406 OF THE SECURITIES ACT OF 1933.

THIS MASTER SERVICES AGREEMENT (this “Agreement”) is effective as of the
Commencement Date (as defined below) and made between:

 

(1)

FUJIFILM DIOSYNTH BIOTECHNOLOGIES U.S.A., INC. of 101 J. Morris Commons Lane,
Morrisville, NC 27560 (“Fujifilm”); and

ATYR PHARMA, INC. of 3545 John Hopkins Court, Suite 250, San Diego, CA 92121

(2)

(“aTyr”)

 

(3)

Fujifilm and aTyr are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”

WHEREAS

 

(A)

aTyr and Fujifilm’s Affiliate, FUJIFILM Diosynth Biotechnologies UK Ltd (“FDBK”)
have entered into that certain General Contract Terms for Non-GMP Services dated
October 15, 2013 (“Non-GMP Contract Terms”), and Quality Agreement dated March
12, 2015 under which FDBK began [***], for the Product (as defined below).

 

(B)

aTyr now wishes Fujifilm to complete the development of the manufacturing
process for the Product under this Agreement, and in compliance with the Quality
Agreement executed between the Parties dated March 12, 2015 and use Product
manufactured under this Agreement in clinical trials to obtain regulatory
approval for the Product;

 

(C)

Upon the [***] of Product to aTyr;

NOW IT IS HEREBY AGREED AS FOLLOWS:

 

1.

Definitions and Interpretation:

 

  1.1

Definitions.

 

Affiliate

In relation to any Party to this Agreement, any corporation, association or
other business entity which directly or indirectly controls, is controlled by or
is under common control with such Party and “control” shall mean the legal power
to direct or cause the direction of the general management and policies of such
entity whether through the ownership of at least 50% of voting securities or
capital stock of such business entity or any other comparable equity or
ownership interest with respect to a business entity other than a corporation,
contract or otherwise.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 1 of 27



--------------------------------------------------------------------------------

Background

Intellectual Property

  

Any Intellectual Property owned by or in the possession of a Party or their
respective Affiliates (and to which that Party has the necessary rights to use,
practice or grant rights under such Intellectual Property as set forth in this
Agreement) as follows:

 

(a)        as of the Commencement Date of this Agreement;

 

(b)        acquired after the Commencement Date independently of any Program or
Scope of Work under this Agreement;

 

(c)        acquired prior to or after the Commencement Date independently of the
Non-GMP Contract Terms or the commencement of any Program or Scope of Work
conducted under the Non-GMP Contract Terms.

 

(d)        developed by a Party independently of any Program and without use of
or reference to any of the Confidential Information disclosed by the other
Party.

Batch

  

Upstream Batch or Downstream Batch (as defined below)

Batch Manufacturing

Record

  

The document which sets out in detail the [***]

Business Day

  

A day on which the financial markets in New York, U.S.A. are open for trading.

Cell Bank

  

A research cell bank (“RCB”) or master cell bank (“MCB”) and/or working cell
bank (“WCB”) for use in a Program

Cancellation Fee

  

A sum calculated in accordance with the mechanism detailed in [***] depending on
the circumstances.

cGMP

  

Current Good Manufacturing Practice as defined in (a) the U.S. Federal Food,
Drug and Cosmetic Act as amended (21 USC 301 et seq.), (b) U.S. regulations in
Title 21 of the U.S. Code of Federal Regulations Parts 210, 211, 600 and 610,
(c) the EC Guide to Good Manufacturing Practice for Medicinal Products, v.4,
including relevant sections of DIR 2003/94/EC, and (d) International Conference
on Harmonization (ICH) Guidance for Industry Q7 Good Manufacturing Practice
Guidance for Active Pharmaceutical Ingredients, as updated from time to time, or
d) any other country specific GMP regulations as mutually agreed by the Parties
in writing..

Commencement Date

  

The date of last signature of this Agreement.

Commercially

Reasonable Efforts

  

With respect to the activities pursuant to a Program, the efforts and resources
used by a reputable biopharmaceutical contract manufacturing organisation for
drug substances of similar nature,

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 2 of 27



--------------------------------------------------------------------------------

    

complexity and developmental stage.

Completion   

Completion of a Program as defined in Clause 2.2.

Confidential

Information

  

Any technical and commercial information relating to a Program, including all
information disclosed pursuant to Clause 2.3, and any other information of a
confidential nature disclosed (whether disclosed in writing, verbally, by way of
sample or by any other means and whether directly or indirectly) by either Party
(“the Disclosing Party”) to the other (“the Receiving Party”), including and
without limitation this Agreement and any information relating to the Disclosing
Party’s business affairs. New Intellectual Property shall be deemed to be
Confidential Information disclosed by aTyr.

Conforming Batch   

A GMP Batch which:

 

(i)          has been produced in accordance with cGMP;

 

(ii)         [***]

 

(iii)        [***]

Consumable   

A consumable shall mean any client-specific, or single use items used in
manufacture or testing of Cell Banks, or used in the Process, process transfer,
development, scale-up, or manufacturing of Product (including pre- and
post-manufacturing cleaning and inter-Batch cleaning), in analytical work during
any Stage including, without limitation, reagents, raw materials, packaging
components, chromatography resins, filters, filtration membranes, media, buffer
bags, refold bags, tubing, hoses, packaging components, disposable analytical
test kits, client-specific in-process measurement probes, columns, change-over
parts, and disposable containers.

Disposition   

The review of all documentation related to cGMP manufacture of each Batch as
identified in the applicable Stage.

Downstream Batch   

A specific quantity of Product that is intended to have uniform character and
quality produced in a single manufacturing purification run.

Drug Product   

The final dosage form which contains Product in association with other active or
inactive ingredients.

Facility   

Fujifilm’s development and manufacturing facility in RTP, North Carolina.

Force Majeure   

Any cause beyond the reasonable control of the Party in question which for the
avoidance of doubt and without prejudice to the generality of the foregoing
shall include governmental actions (other than caused by negligent or unlawful
conduct of such Party), war,

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 3 of 27



--------------------------------------------------------------------------------

  

riots, terrorism, civil commotion, fire, flood, epidemic, labour disputes
(excluding labour disputes involving the work force or any part thereof of the
Party in question), restraints or delays affecting shipping or carriers,
inability or delay in obtaining supplies of adequate or suitable Consumables (to
the extent not the result of delay or omission of such Party), currency
restrictions, serious illness affecting a material number of the Program team
and act of God, but shall not include failure of Drug Product in clinical trials
or failure of Drug Product to gain regulatory approval.

Fujifilm Factor   

Shall mean:

 

(i)          [***]

 

(ii)        [***]

 

(iii)       [***]

Fujifilm Quality   

The function within Fujifilm responsible for approval of all cGMP documentation.

GMP Batch   

A Batch identified in a Scope of Work which is intended to be manufactured
during the Manufacturing Stage and subject to Disposition in each case in
accordance with cGMP.

GMP Stages   

The Stages of a Program identified in the applicable Scope of Work during which
activity associated with cGMP manufacture of Product is to take place, including
cGMP preparation stages, the preparation of the MCB, WCB, the Manufacturing
Stage, Disposition and associated reporting and documentation to the extent
Fujifilm performs or is required to perform such activities under a Scope of
Work.

Intellectual Property   

All know-how, trade secrets, inventions, discoveries, devices, data, patents,
designs, copyrights, or other industrial or intellectual property and all
applications therefor.

Manufacturing Stage   

A Stage of a Program identified in the applicable Scope of Work during which
production of engineering Batches and GMP Batches is intended to take place,
including pre- and post-manufacturing cleaning of the Facility as well as
cleaning required between Batches (if any).

Modification   

A modification to the Facility or to equipment (including

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 4 of 27



--------------------------------------------------------------------------------

  

Process-specific qualification and installation of existing equipment) required
in order to site a Process in the Facility as detailed in the applicable Scope
of Work or Change Order.

New Intellectual

Property

  

Intellectual Property that is not Background IP that arises (i) during and as a
direct result of a Program.

Non-Conforming

Batch

  

A GMP Batch which:

 

(i)          [***]

 

(ii)         [***]

Non-Conforming

Product

  

Product manufactured from a Non-Conforming Batch

Non-GMP Stages   

All Stages of a Program identified in the applicable Scope of Work, other than
the GMP Stages.

Process   

The process for manufacture of a Product.

Process Specification   

Description of Process, including any critical processing parameters listed in
unit operation spreadsheet, as agreed between the Parties pursuant to the
applicable Scope of Work.

Process

Demonstration Stage

  

The Stage(s) of a Program identified in the applicable Scope of Work during
which scale-up or demonstration of the Process is intended to take place.

Process-Specific

Consumable

  

A Consumable which is (i) required to operate the applicable Process and which
is specific to such Process, and not used in other manufactures at the Facility;
or (ii) required for the manufacture of a Product in such amounts that Fujifilm
could not, in the manufacture of other products for other customers, consume
such amounts within the shelf life of such Consumable

Process-Specific

Equipment

  

An item of equipment which (i) is required for the Process, (ii) is specific to
the Process, and (iii) is not available at the Facility for use in the Process
until it is obtained under this Agreement.

Product   

The molecule which is the subject of a Program as identified in the applicable
Scope of Work.

Product Specification   

The specification for Product to be manufactured during the Manufacturing Stage,
as set out in appropriate QC documentation.

Program   

A Program of work to be carried out by Fujifilm under this Agreement as set out
in the applicable Scope of Work (SOW) together with any additional work which
the Parties agree to add using a Program Change Order.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 5 of 27



--------------------------------------------------------------------------------

Program Change

Order    or    CHANGE

ORDER

  

A document detailing changes to the Agreement, Scope of Work, and/or a Program
agreed and signed by authorized representatives of both Parties.

Quality Agreement   

The document dated March 12, 2015 which sets out:

  

(i)          

  

the mutually agreed quality standards applicable for the manufacture of Cell
Banks and Product in accordance with cGMP; and

  

(ii)        

  

the roles and responsibilities of each Party’s personnel in relation to quality
and regulatory matters.

Regulatory

Authority(ies)

  

The U.S. Food and Drug Administration, the European Medicines Agency, or any
equivalent governmental regulatory body which the Parties agree in writing, or
any successor entity thereto.

Special Waste   

Waste or effluent which is required by applicable law or regulation to be
collected in a special container for external disposal.

Stage   

A stage of a Program, as defined in the applicable Scope of Work.

Scope of Work   

The document(s) setting out in detail the work to be undertaken during a
Program, and incorporated into this Agreement.

Subcontracted Work   

Work subcontracted by Fujifilm under Clause 12.2 including any reasonable
additional cost for the shipment of Product to or from such subcontractors.

Third Party   

Any person other than the Parties or their respective Affiliates.

Upstream Batch   

Unpurified Product produced in and recovered from a single manufacturing
fermentation run

 

  1.2

Interpretation. References in this Agreement to “Schedules” refer to the Scopes
of Work, Schedules and Exhibits incorporated into this Agreement. To the extent
that there is conflict between or ambiguity relating to, on the one hand, any or
all of the Scopes of Work, Schedules or Exhibits and, on the other, this
Agreement (excluding the Scopes of Work, Schedules or Exhibits), the wording of
this Agreement (excluding the Schedules or Exhibits) shall prevail. To the
extent that there is a conflict between this Agreement and the Quality
Agreement, the terms of the Quality Agreement shall prevail with respect to
quality and regulatory matters. References to Sections and Clauses are
references to sections and clauses in this Agreement unless specified otherwise.

 

2.

Performance of Programs

 

  2.1

Conduct of Programs.

 

  (a)

Fujifilm shall (i) carry out each Stage of a Program that is not a GMP Stage
using Commercially Reasonable Efforts , and (ii) for each GMP Stage of a
Program: (x) manufacture Products in compliance with the Quality Agreement and
all applicable laws and regulations, including without limitation cGMP; [***]
each of (i) and (ii) solely at the Facility. For the avoidance of doubt, it
shall not be considered a breach of this Agreement by Fujifilm if an objective
of a Program is not achieved so long as Fujifilm has complied with its
obligations set out in this Agreement, the

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 6 of 27



--------------------------------------------------------------------------------

 

Quality Agreement, and applicable Scope of Work, including in this Clause 2.1.

 

  (b)

The Parties acknowledge each Scope of Work contains certain key assumptions
which need to be met in order for Fujifilm to carry out the relevant Program.
Fujifilm also assumes that aTyr will cooperate and perform its obligations under
this Agreement, the Quality Agreement and each Scope of Work in a timely manner,
that no event outside the control of Fujifilm will occur, including, without
limitation, Force Majeure and that there are no changes to any applicable laws,
rules or regulations which affect a Program. If actual circumstances differ from
the key assumptions set out in the relevant Scope of Work or as referred to in
this Clause 2.1(b) or if such assumptions cannot be met at all or in a timely
fashion, the Parties acknowledge the work carried out under the relevant Program
may require change which may also cause a change in the payments applicable to
such Program.

 

  (c)

At Sponsor’s request, the Parties will agree on Scopes of Work to be undertaken
in accordance with the terms and conditions of this Agreement. Each Program will
be subject to a separate, numbered, Scope of Work (being “Scope of Work #1”,
“Scope of Work #2”, etc.). It is intended that each Scope of Work shall be
signed by Sponsor and Fujifilm once its terms are agreed and, on signature, the
Scope of Work shall be subject to the terms of this Agreement. Each Scope of
Work shall contain clear description which Program stages are GMP Stages and
which are non-GMP Stages. Neither Party shall be obligated to enter into any
Scope of Work.

 

  2.2

Completion. A Program shall be complete when [***]

 

  2.3

Information Exchange. The Parties shall conduct regular information exchange,
including key scientific and technical updates, and accurate tracking of Program
costs to budget, predicted cash flow requirements, and Consumable inventory
tracking in a manner to be agreed between the Parties to enable ongoing review
of each Program and its continuation. For each Program, each Party shall
nominate a key point of contact for such information exchange. For clarity, all
information exchanged pursuant to this Clause 2.3 shall be deemed Confidential
Information.

 

  2.4

Program Change Orders.

 

  (a)

The total budget for a Program specified in the applicable Program Price and
Payment Schedule, the individual budget components and the estimated durations
specified in the applicable Scope of Work are subject to a number of general and
Program specific assumptions as well as the accuracy, timeliness and
completeness of aTyr’s Deliverables. The assumptions relate to the applicable
Program design and objectives, manpower requirements, timing, capital
expenditure requirements, if any, and other matters relating to the completion
of the Program as set forth in the Scope of Work (“Program Assumptions”). In the
event that any of the Program Assumptions require modification or the applicable
Program objectives cannot be achieved based on the Program Assumptions (each
being a “Modification”) then the applicable Scope of Work may be amended as
provided in this Section 2.4.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 7 of 27



--------------------------------------------------------------------------------

  (b)

In the event a Modification is identified by aTyr or by Fujifilm, the
identifying Party shall notify the other Party as soon as is reasonably
possible. For each Modification, Fujifilm shall provide aTyr with a change order
containing a cost estimate for performing such Modifications to the applicable
Program budget, activities and/or estimated duration as specified in the
applicable Scope of Work (“Change Order”) (i) within [***] business days of
receiving such notice from aTyr, or (ii) as part of its Modification notice to
aTyr described in this Section 2.4(b). aTyr shall respond in writing to such
Change Order within [***] business days of receiving such Change Order
indicating whether or not it approves such proposed Change Order. If Fujifilm
has proposed such Change Order, then aTyr shall be deemed to have approved the
Change Order if Fujifilm does not receive a written indication from aTyr during
such [***] day period. If aTyr does not approve such Change Order, then aTyr and
Fujifilm shall negotiate in good faith to agree on a Change Order that is
mutually acceptable. If practicable, Fujifilm shall continue work on the
applicable Program during any such negotiations, but shall not commence work
with respect to the Change Order unless authorized in writing by aTyr. If a
Modification results in a Change Order that is not agreeable to both Parties
within [***] days after issuance of the relevant Change Order, then Fujifilm
shall, if reasonably possible, perform the Scope of Work as modified by
previously executed Change Orders, if any, without regard to the unresolved
Change Order; provided, however, that the estimated timelines shall be
reasonably adjusted to reflect any delay during the negotiation period. In the
event that in Fujifilm’s reasonable good faith judgment such performance is not
possible in accordance with the applicable current Scope of Work and Program
Price and Payment Schedule, then Fujifilm shall provide written notice to aTyr
of its inability to perform in the absence of an agreed upon Change Order (the
“Impasse Notice”). Upon issuance of an Impasse Notice, either Party shall have
the option to initiate the arbitration procedures set forth in Section 18.3 to
determine whether performance of the Scope of Work, without regard to the
unresolved Change Order, is feasible, financial responsibility for the Impasse
Notice, whether or not the corresponding Program has been terminated and if such
termination has occurred, irrespective of whether such Party was the terminating
Party; [***] In determining relative financial responsibility and damages, if
any, the arbitrator(s) shall consider whether the Impasse Notice was justifiable
and, if so, which Party should bear financial responsibility for the
circumstances underlying the Impasse Notice based on the reasonableness of each
Party in its negotiations with the other Party on such Change Order leading to
such Impasse Notice.

 

  2.5

Delays.

 

  (a)

If delays in the agreed commencement or performance of a Program occur because
of aTyr’s request or aTyr not supplying Fujifilm with any agreed upon
information or materials required to commence or perform (as applicable) the
Program within [***] of such agreed commencement time or performance of the
Stage of such Program for which such information or materials are required (as
applicable), then Fujifilm may reallocate resources being held for performance
of the Program without incurring liability to aTyr; provided, however, that in
such event the Parties agree to negotiate in good faith to amend the applicable
Program and the Scope of Work to account for such delay and compensate Fujifilm
for resources not reallocated during the delay. [***] Upon the execution of such
amendment, Fujifilm will use Commercially Reasonable Efforts to allocate
resources to performance of the Program as set forth in the Scope of Work and as
amended.

 

  2.6

Cancellation of Batches. aTyr may cancel [***] comprising a Manufacturing Stage
[***] For the avoidance of doubt, and except as otherwise provided for under
[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 8 of 27



--------------------------------------------------------------------------------

  2.7

Regulatory Assistance.

 

  (a)

During each Program and for a period of [***] years following Completion,
Fujifilm will provide all reasonably necessary assistance to aTyr in respect of
aTyr’s regulatory filing activities for the applicable Drug Product or Process,
subject to (except as may be expressly agreed in a Scope of Work) payment by
aTyr of a reasonable commercial rate for such assistance and Fujifilm’s
reasonable expenses. No advice or assistance given by Fujifilm shall be deemed
to be or construed as a guarantee that a Drug Product will receive regulatory
approval. Fujifilm will provide an electronic (PDF) copy of any documents which
may be reasonably required by aTyr in support of such regulatory filing
activities. If aTyr requires copies of the laboratory notebooks, provision of
these will be subject to agreement of an additional fee associated with copying.

 

  (b)

aTyr shall have the sole right and responsibility for determining regulatory
strategy, decisions and actions relating to each Program and any Product and/or
Drug Product, provided that Fujifilm shall have the right and responsibility for
determining regulatory strategy, decisions and actions solely to the extent
relating to (i) the Facility; (ii) Fujifilm’s quality systems; (iii) any
requirement imposed on Fujifilm by a Regulatory Authority or (iv) any other
commitments made by Fujifilm prior to the commencement date of the applicable
Program; (each a “Fujifilm Regulatory Responsibility”). aTyr shall therefore
consult with Fujifilm in relation to in the Chemistry, Manufacturing and
Controls (CMC) Clause of any submissions to Regulatory Authorities before
submission to such Regulatory Authorities and aTyr shall not make any change to
its regulatory filings, including without limitation its IND, which may in the
reasonable judgment of aTyr have an impact on any such Fujifilm Regulatory
Responsibility without [***] days written notification to Fujifilm.

 

  2.8

Quality Matters.

 

  (a)

As soon as possible following execution of this Agreement and in any case prior
to commencement of cGMP activity (including production of [***]), [***]

 

  (b)

aTyr may carry out an annual audit of Fujifilm in accordance with the provisions
of the Quality Agreement. Additional audits (other than “for cause” audits) may
be carried out subject to payment of Fujifilm’s reasonable costs and expenses
and subject to a commercial rate to be agreed.

 

  (c)

If during Disposition, or during a period of [***] days thereafter, it is
ascertained by either Party that a GMP Batch produced during the Manufacturing
Stage is a Non-Conforming Batch then the following provisions shall apply:

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 9 of 27



--------------------------------------------------------------------------------

  (i)

Either Party shall promptly notify the other Party in writing, but in no event
later than [***] calendar days, after the discovery of a Non-Conforming Batch
[***] Fujifilm shall have [***] calendar days after delivery of a [***] to
investigate, and then notify aTyr in writing as to whether the corresponding
Non-Conforming Batch resulted in whole or in part from a [***] If aTyr and
Fujifilm fail to agree within [***] business days following Fujifilm’s notice to
aTyr regarding whether the Non-Conforming Batch was due to a [***], the Parties
shall resolve the dispute pursuant to [***] No payments for disputed invoices
for the applicable Manufacturing Stage and Scope of Work shall be due to
Fujifilm until the resolution of the dispute.

 

  (ii)

Any Non-Conforming Batch shall [***]

 

  (iii)

The following provisions shall apply if after the investigation, both Parties
agree that the Non-Conforming Batch did not arise as a result of a Fujifilm
Factor:

 

  (1) [***]

 

  (2) [***]

 

  (3) [***]

 

  (iv)

[***]: The following provisions shall apply if after the investigation, both
Parties agree, or it is determined following independent testing in accordance
with [***] that the Non-Conforming Batch arose as a result of a [***]:

 

  (1) [***]

 

  (2) [***]

 

  2.9

Document Review. Review of the final version of each document produced under
this Agreement shall be within [***] Business Days of receipt by aTyr, and if no
response is received from aTyr within such

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 10 of 27



--------------------------------------------------------------------------------

 

period, Fujifilm shall be entitled (to the extent permissible under cGMP) to
treat such document as having been approved by aTyr. The Parties acknowledge and
accept that each of them has a key role to play to enable the target dates in
the Program plan in the Scope of Work to be met and consequently shall use
Commercially Reasonable Efforts to respond promptly, in good faith, and in
accordance with any mutually agreed document review schedule to any query raised
or document issued by the other Party.

 

  2.10

Provision of Safety Information.

 

  (a)

aTyr will supply information reasonably requested by Fujifilm to enable Fujifilm
to assess safe handling of Product by completing the [***] aTyr will provide any
updated information to Fujifilm as soon as reasonably practicable (and in any
case within [***]) if any new or updated applicable safety information becomes
available.

 

  (b)

aTyr will supply to Fujifilm a Safety Data Sheet (“SDS”) for Product which meets
current guidelines prior to delivery of any Product, including samples. aTyr
will provide an updated version of such SDS within [***] of one being available
either due to updated information or a change in the relevant guidelines.

 

3.

[***]; Compensation

 

  3.1

[***]

 

  3.2

Reservation Fee. Upon execution of each Scope of Work under Agreement, Fujifilm
shall invoice aTyr for a [***] Reservation Fee in the amount of [***] of the
price of the work determined in the applicable [***]. The reservation fee shall
be [***] in the Program, or other programs under this Agreement, as mutually
agreed by the Parties.

 

  3.3

Consideration. In consideration for [***] and other services during the Program,
and except as otherwise set forth herein, aTyr shall pay to Fujifilm the amounts
[***]

 

  3.4

Excluded Items. Except as otherwise expressly set forth in a Scope of Work, the
sums set out in a Scope of Work do not cover:

 

  (a)

[***]

 

  (b)

[***]

 

  (c)

[***]

 

  (d)

[***]

 

  (e)

[***]

 

  3.5

Additional Charges in Respect of Consumables.

 

  (a)

Manufacturing Consumables.

 

  (i)

Fujifilm shall prepare a good faith bill of materials estimating the
Consumables, and any Process-Specific Consumables required for manufacturing
activities, payable in

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 11 of 27



--------------------------------------------------------------------------------

 

[***] On approval of the estimate in such bill of materials by aTyr, Fujifilm
shall issue an invoice in an amount equal to such estimate, [***] in relation to
purchase of Consumables intended to be used during manufacturing activities
(“Manufacturing Consumables Advance Payment”).

 

  (ii)

On completion of manufacture, Fujifilm shall [***] calculate the expenditure
incurred in respect of Consumables and Process-Specific Consumables, actually
used during manufacture (the “Actual Manufacturing Expenditure”). If the Actual
Manufacturing Expenditure including the sum equivalent to [***] of such
expenditure is greater than the Manufacturing Consumables Advance Payment,
Fujifilm shall issue a further invoice [***] in relation to purchase of such
Consumables for a sum equivalent to the difference. If the Actual Manufacturing
Expenditure including the sum equivalent to [***] of such expenditure is less
than the Manufacturing Consumables Advance Payment, Fujifilm shall either
(i) issue a credit note against the earlier invoice for a sum equivalent to the
difference, or (ii) store the Consumables and Process-Specific Consumables for
use in the manufacture of future Batches, as mutually agreed by the Parties.
[***]

 

  (iii)

Fujifilm shall maintain, and provide to aTyr, a complete and accurate inventory
of Consumables and Process-Specific Consumables that have actually been used
during manufacture (and what remain in storage), for the duration of the
applicable Program.

 

  (b)

Additional Process Consumables for non-manufacturing activities.

 

  (i)

Each month, Fujifilm shall issue an invoice to aTyr for [***] for use during
non-manufacturing activities (“Additional Consumables”) during the previous
month [***]

 

  3.6

Additional Charges in Respect of Subcontracted Work, Process-Specific Equipment
and Special Waste. Fujifilm shall obtain aTyr’s approval in writing prior to
incurring expenditure on Subcontracted Work, Process-Specific Equipment
(including cost of installation and qualification thereof) [***]. Fujifilm shall
bear such expenditure itself. Fujifilm shall invoice aTyr for further [***]
services provided by Fujifilm in respect of the Subcontracted Work,
Process-Specific Equipment (including cost of installation and qualification
thereof) [***] as the case may be in the same amount as the expenditure which
Fujifilm incurs in respect of Subcontracted Work, Process-Specific Equipment
[***] Fujifilm shall issue invoices for such [***] services at the time Fujifilm
incurs expenditure in respect of the Subcontracted Work, Process-Specific
Equipment [***] as the case may be.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 12 of 27



--------------------------------------------------------------------------------

  3.7

Delivery, Disposition or Assignment of Consumables. Within [***] days of
completion of manufacturing activities for each Program, aTyr will provide
Fujifilm with written notice specifying its preferred method of disposition for
any remaining, unused Consumables the costs for which shall be borne solely by
aTyr. In specifying its preferred method for such disposition, aTyr may choose
from the following three options:

 

  (a)

Having Fujifilm deliver remaining Consumables to aTyr or a designated storage
site.

 

  (b)

Having Fujifilm deliver remaining Consumables to a destruction site; or

 

  (c)

Assigning ownership of remaining Consumables to Fujifilm at no cost, which
request Fujifilm, in its sole discretion, can choose to accept or reject.

 

  (d)

In the event that aTyr fails to provide written notice of its preferred method
of disposition to Fujifilm within the above [***] day period, Fujifilm will
select the method of disposition, the costs for which shall be borne solely by
aTyr.

 

  3.8

Delivery or Assignment of Process-Specific Equipment. Within [***] days of
completion of manufacturing activities for each Program, aTyr will provide
Fujifilm with written notice specifying its preferred method of disposition for
any Process-Specific Equipment In specifying its preferred method for such
disposition, aTyr may choose from the following three options:

 

  (a)

Having Fujifilm deliver remaining Process-Specific Equipment to aTyr or a
designated storage site.

 

  (b)

Assigning ownership of Process-Specific Equipment to Fujifilm [***], which
request Fujifilm, in its sole discretion, can choose to accept or reject.

 

  (c)

In the event that aTyr fails to provide written notice of its preferred method
of disposition to Fujifilm within the above [***] day period, Fujifilm shall
deliver Process-Specific Equipment to aTyr, the costs for which shall be borne
solely by Sponsor. Shipment shall be Ex Works (Incoterms 2010.)

 

  3.9

Issue of Invoices. Fujifilm shall issue invoices for the sums set out in the
Program Price and Payment Schedule set forth in each Scope of Work and Clauses
3.4, 3.5, 3.6, and 3.6 as such sums fall due and aTyr shall pay Fujifilm’s
invoice(s) within [***] calendar days of the date of the relevant invoice unless
aTyr in good faith disputes the amounts due under such invoice, in which case
such the disputed portion of the invoice shall not be due until [***] days after
resolution of such dispute. Payment shall be made in US Dollars without
deduction, set-off, lien or counterclaim of any nature. Late payments are
subject to an interest charge of [***] per month. Unless within [***] days of
the date of invoice, aTyr has advised Fujifilm in good faith and in writing the
specific basis for disputing an invoice, failure to pay an invoice within [***]
days from the date of invoice may, at Fujifilm’s election, constitute a material
breach of this Agreement. In addition to all other remedies available to
Fujifilm, in the event of an aTyr default, if aTyr fails to make payments as
required hereunder, Fujifilm may refuse to carry out further work and/or suspend
deliveries of Product or provision of reports until aTyr makes payment and/or
provides assurance of further or future payment reasonably satisfactory to
Fujifilm.

 

  3.10

Taxes. aTyr shall make the payments in respect of each Program set forth in the
applicable Program Price and Payment Schedule or as otherwise agreed in a Change
Order. The payments shall be paid gross, without deductions or set-offs, whether
by way of withholding or other income taxes.

 

  3.11

Each Party will bear and be responsible for the payment of all applicable taxes,
customs and other duties applicable to such Party including, but not limited to,
all value added taxes, sales, use, rental receipt,

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 13 of 27



--------------------------------------------------------------------------------

 

personal property or other taxes and their equivalents which are levied or
assessed under applicable law in connection with this Agreement.

 

  3.12

[***]. [***]; provided, however, that Fujifilm shall, immediately upon payment
or a final determination under Clause 18 that no such payment is due, take all
necessary actions to [***]

 

4.

Delivery

 

  4.1

Delivery. Delivery of all material, including any quantity of Product
manufactured during the Program or Process-Specific Equipment and
Process-Specific Consumables purchased by aTyr under Clause 3.5 will be made Ex
Works, the Facility (Incoterms 2010) when Fujifilm notifies aTyr that such
material is available for collection or, in the case of any Batch produced
during the Manufacturing Stage, [***] Business Days following notification by
Fujifilm that Fujifilm has completed Disposition in respect of such Batch or
collection of such Batch by or on behalf of aTyr, whichever occurs first. Risk
in and title to all material shall pass [***]. In the event of any delay by aTyr
in shipping one or more shipments of Product in accordance with this Section 4,
the Parties acknowledge and agree that liability and risk of loss for each such
shipment of Product shall automatically transfer to (and be assumed by) aTyr
effective upon expiration of the applicable [***] day period. [***]

 

5.

Intellectual Property

 

  5.1

Ownership of Background Intellectual Property. Nothing in this Agreement shall
affect the ownership by either Party of its Background Intellectual Property or
imply any licence to a Party’s Background Intellectual Property unless granted
expressly.

 

  5.2

Licence to aTyr Background Intellectual Property for the Program. Subject to the
terms and conditions of this Agreement, aTyr grants to Fujifilm a non-exclusive,
royalty-free licence, without the right to grant sublicenses, under aTyr’s
Background Intellectual Property and the New Intellectual Property whilst this
Agreement remains in force for the sole purpose of carrying out the Program.
[***]

 

  5.3

New Intellectual Property.

 

  (a)

Any New Intellectual Property made, or developed by either Party shall be owned
(a) by Fujifilm if and to the extent that such New Intellectual Property relates
to generally applicable manufacturing or analytical technology (“Fujifilm NIP”)
and (b) by aTyr otherwise (“aTyr NIP”). Fujifilm hereby assigns its right, title
and interest in, to and under aTyr NIP to aTyr. aTyr hereby assigns its right,
title and interest in, to and under Fujifilm NIP to Fujifilm. [***]

 

  (b)

Fujifilm hereby grants to aTyr a non-exclusive, world-wide, perpetual,
royalty-free licence under such Fujifilm NIP, with license under Fujifilm NIP,
to make, have made, use, sell, offer for sale, import, export, keep and
otherwise deal in Product and (ii) [***] For the avoidance of doubt, such

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 14 of 27



--------------------------------------------------------------------------------

 

licence does not grant aTyr any rights under Fujifilm’s Background Intellectual
Property.

 

  5.4

Operation of Fujifilm’s Background Intellectual Property by Fujifilm. Nothing in
the Agreement (including any patent applications or patents within New
Intellectual Property) shall operate to prevent Fujifilm or its Affiliates from
operating or otherwise dealing with Fujifilm’s Background Intellectual Property
in respect of any chemical or biological entity.

 

  5.5

Provision of Technical Assistance [***]

If:

 

  (a)

following Completion or following termination of this Agreement for any reason,
aTyr requires Fujifilm’s technical assistance; and/or

 

  (b)

[***]

to operate the Process, or to exercise the licence granted under Fujifilm NIP
pursuant to Clause 5.3(b), [***]

 

  5.6

No Implied Rights.

    

Except as expressly set forth in this Clause 5, neither Party grants the other
Party any rights in or to any Intellectual Property, whether by implication,
estoppel or otherwise.

 

6.

Indemnities and Limitation of Liability

 

  6.1

Intellectual Property Indemnity. Each Party (“the First Party”) shall defend and
indemnify and hold the other Party, its Affiliates and each of their respective
directors, officers, shareholders, agents and employees (“the Second Party”)
harmless against any liability, loss, claim, damage, proceedings and costs
whatsoever arising out of any actual or alleged infringement of any Third Party
Intellectual Property (an “IP Infringement”) as a result of the Second Party’s
use of the Intellectual Property of the First Party in performance of the
Program, provided that such infringement does not arise solely from [***]:

 

  (a)

gives the First Party the sole right to conduct of the defence to any claim or
action in respect of the IP Infringement and does not at any time admit
liability or otherwise settle or compromise or attempt to settle or compromise
the said claim or action except upon the express instructions of the First
Party; and

 

  (b)

acts in accordance with the reasonable instructions of the First Party and gives
the First Party such assistance as it shall reasonably require in respect of the
conduct of such defence.

Notwithstanding the foregoing provisions of this Clause 6.1, the First Party’s
liability to indemnify the Second Party shall cease in respect of continuing use
by the Second Party of the Intellectual Property of the First Party which is the
subject of the IP Infringement following either:

 

  (i)

notification (which shall be given promptly) by the First Party to the Second
Party that the Intellectual Property of the First Party is actually or is
believed by the First Party to be the subject of an IP Infringement; or

 

  (ii)

the Second Party becoming aware that the Intellectual Property of the First
Party is the subject of an IP Infringement;

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 15 of 27



--------------------------------------------------------------------------------

except where the First Party expressly agrees in writing that the Second Party
shall continue to use the Intellectual Property of the First Party which is the
subject of the IP Infringement.

 

  6.2

Liability for [***]. aTyr shall indemnify, defend and hold Fujifilm and its
Affiliates and each of their respective directors, officers, shareholders,
agents and employees harmless against, all Third Party claims, suits, actions,
demands, liabilities, expenses and/or losses (including reasonable legal fees)
(collectively, “Claims”) brought against or suffered by Fujifilm or its
Affiliates or their directors, officers, shareholders, agents or employees, and
against all costs incurred in connection therewith, arising out of or resulting
from the use of (a) [***]; (b) [***] (c) [***]; except each of (a)-(c) to the
extent such Claims result from Fujifilm’s breach of this Agreement, including
any breach of Fujifilm’s representations, warranties and covenants pursuant to
Clauses 6.6 or to the extent arising from Fujifilm [***], or gross negligence or
wilful misconduct or violation of applicable law. Fujifilm shall indemnify,
defend and hold aTyr and its Affiliates and each of their respective directors,
officers, shareholders, agents and employees harmless against all Third Party
Claims brought against or suffered by aTyr and its Affiliates and each of their
directors, officers, shareholders, agents and employees and against all costs
incurred in connection therewith arising out of or resulting from Fujifilm’s
breach of this Agreement, including any breach of Fujifilm’s representations,
warranties and covenants pursuant to Clause 6.6 or [***]; except to the extent
that Claims result from aTyr’s breach of this Agreement, gross negligence or
wilful misconduct or violation of applicable law.

 

  6.3

Liability for [***]. aTyr shall indemnify Fujifilm, its Affiliates and its or
their directors, officers, shareholders or employees against, all Third Party
Claims (including reasonable legal fees) brought against or suffered by Fujifilm
and/or its Affiliates or its or their directors, officers, shareholders or
employees arising out of or resulting from [***] except to the extent that:

 

  (a)

Fujifilm is required to indemnify aTyr in accordance with Clause 6.1 or 6.2
above; or

 

  (b)

Such Third Party Claim is a Claim for property damage, death or personal injury
arising from (i) Fujifilm’s failure to [***] in accordance with the [***] and
[***] (ii) Fujifilm’s [***] and [***] or (iii) Fujifilm’s breach of this
Agreement [***]; provided that this exception shall not operate to qualify or
limit Fujifilm’s rights under Clause 6.2.

 

  6.4

Limitation of Liability.

 

  (a)

aTyr’s sole and exclusive remedy in relation to any Non-Conforming Batch arising
as a result of a [***] (whether caused by breach of this Agreement or not) [***]
is limited to those remedies set out in Clause 2.8(c).

 

  (b)

Without prejudice to Clause 6.4(a) above, if Fujifilm fails to perform a Program
(or part thereof) in accordance with Clause 2.1, [***] Fujifilm’s liability to
aTyr shall, at Fujifilm’s election, be limited to either (a) [***] or (b) [***]

 

  (c)

Subject to provisions and limits set forth in Clauses 6.1 to 6.6, Fujifilm’s
total liability (whether for breach of contract, negligence, breach of statutory
duty and/or other tort, or otherwise) under this Agreement in respect of any
Program, [***], shall be limited to the [***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 16 of 27



--------------------------------------------------------------------------------

  (d)

Neither Party shall be liable to the other Party for claims for loss of use or
profits or other collateral, special, consequential or punitive damages, losses
or expenses, including but not limited to the cost of a recall in connection
with, or by reason of the production and delivery of Product under this
Agreement, whether such claims are founded in tort or contract.

 

  6.5

Total Remedy/Liability. The provisions of Clauses 6.1 to 6.6 and 9.3 constitute
a complete statement of the remedies of aTyr and the liability of Fujifilm under
this Agreement. All claims by aTyr for breach or default under this Agreement
shall be brought within the applicable statute of limitations for such claim in
accordance with Clause 18.1.

 

  6.6

Representations, Warranties and Covenants.

 

  (a)

Mutual. Each Party represents and warrants (i) that it is a corporation duly
organized, validly existing and in good standing under the laws of state or
jurisdiction in which it is incorporated, and that it has full right and
authority to enter into this Agreement; (ii) that this Agreement has been duly
authorized by all requisite corporate action, and when executed and delivered
shall become a valid and binding contract enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other law affecting creditors’ rights generally from time to time
in effect; and (iii) that the execution, delivery and performance of this
Agreement does not conflict with any other agreement, contract, instrument or
understanding to it is a Party, or by which it is bound, nor shall it violate
any legal requirements applicable to it. Each Party shall perform its activities
under this Agreement in compliance with all applicable laws, regulations and
rules.

 

  (b)

Compliance. Fujifilm represents and warrants to aTyr as follows: (i) all Product
that is manufactured during a Manufacturing Stage shall, at the date delivered
to aTyr not be adulterated or misbranded, (ii) Fujifilm possesses and shall at
all times during this Agreement possess all licenses necessary to perform
Fujifilm’s obligations under this Agreement; and (iii) [***]

 

  (c)

Intellectual Property. Fujifilm represents and warrants that to Fujifilm’s
knowledge, the sale, use or incorporation into manufactured products of all
Products and services furnished by Fujifilm hereunder that are not of aTyr’s
design or composition, will not infringe upon any patent, copyright, trademark,
service mark, trade name or other intellectual property right, and will not
misappropriate any trade secret. aTyr represents and warrants that to aTyr’s
knowledge, the manufacture of all Products by Fujifilm hereunder will not
infringe upon any patent, copyright, trademark, service mark, trade name or
other intellectual property right, and will not misappropriate any trade secret.

 

  (d)

Anti-Corruption. Each party represents and warrants that: (a) it is familiar
with, and has reviewed and understands, the provisions of the United States
Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) and the UK
Bribery Act 2010; (b) it has not made nor will make, directly or indirectly, in
connection with its activities on behalf of the other Party, any offer, payment,
promise to pay, loan, or gift of anything of value to a Government Official, to
an immediate relative of a Government Official, or to any other person while
knowing or having reasons to suspect that any part of such offer, payment, loan
or gift will be given or promised to a Government Official to obtain or retain
business or where the offer, payment, loan or gift of which would (1) violate
any applicable law, (2) be contrary to or in violation of the principles set
forth in the United Nations Convention Against Corruption that entered into
force on December 14, 2005, (3) violate the FCPA or the UK Bribery Act, or
(4) cause the other Party or any of its parent or affiliated companies

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 17 of 27



--------------------------------------------------------------------------------

 

(or any of their officers, directors, employees or agents) to be in violation of
the FCPA. As used in this Agreement, “Government Official” means: (x) any
official, employee, agent, advisor or consultant of a non-U.S. government or any
federal, regional or local department, agency, state-owned enterprise or
corporation or any other instrumentality thereof, (y) any official or employee
or agent of a public international organization, or (z) any official or employee
or agent of a political Party or candidate for political office.

 

  (e)

Not Debarred. Each Party represents and warrants that neither it nor any of its
employees nor any of its subcontractors is, or is reasonably likely to become
(based on a conviction by the courts or a finding of fault by any applicable
regulatory authority): (a) debarred pursuant to the United States Generic Drug
Enforcement Act of 1992 (21 U.S.C. § 335a), as amended from time to time;
(b) disqualified from participating in clinical trials pursuant to 21 C.F.R.
§312.70, as amended from time to time; (c) disqualified as a testing facility
under 21 C.F.R. Part 58, Subpart K, as amended from time to time; (d) excluded,
debarred or suspended from or otherwise ineligible to participate in a “Federal
Health Care Program” as defined in 42 U.S.C. 1320a-7b(f), as amended from time
to time, or any other governmental payment, procurement or non-procurement
program; or (e) included on the HHS/OIG List of Excluded Individuals/Entities,
the General Services Administration’s List of Parties Excluded from Federal
Programs, or the FDA Debarment List. Each Party shall notify the other Party
immediately if any of the foregoing is not true for any reason at any time. Each
Party covenants that it shall not hire or retain as an officer or employee any
person who has been convicted of a misdemeanor or felony under the laws of the
United States relating to the regulation of any drug product by the United
States Food, Drug, and Cosmetic Act or relating to the regulation of any federal
healthcare program by the U.S. Department of Health and Human Services. If at
any time a representation and warranty in this Clause 6.6(e) is no longer
accurate, a Party shall immediately notify the other Party of such fact.

 

  6.7

Disclaimer of Warranties. EXCEPT AS SET FORTH IN CLAUSE 6.6, ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT HEREBY
ARE DISCLAIMED BY FUJIFILM AND ATYR. FUJIFILM MAKES NO WARRANTIES THAT THE
DEVELOPMENT AND OPERATION OF THE PROCESS PRIOR TO COMPLETION OF PROCESS
VALIDATION WILL MEET THE APPLICABLE PROGRAM OBJECTIVES, INCLUDING PRODUCING ANY
SPECIFIC QUANTITY OR QUALITY OF PRODUCT; PROVIDED THAT SUCH WARRANTY DISCLAIMER
REGARDING THE DEVELOPMENT AND OPERATION OF THE PROCESS SHALL NO LONGER APPLY
WITH RESPECT TO A PROGRAM AFTER THE COMPLETION OF PROCESS VALIDATION UNDER THE
APPLICABLE PROGRAM.

 

  6.8

Insurance. Each Party shall secure and maintain in full force and effect during
the term of this Agreement policies of insurance having policy limits,
deductibles and other terms appropriate to the conduct of that Party’s business.
Evidence of such insurance in the form of a broker’s letter will be made
available for examination upon request of the other Party.

 

7.

Confidentiality

 

  7.1

Maintenance of Confidentiality. In consideration of the Disclosing Party
disclosing the Confidential Information to the Receiving Party, the Receiving
Party hereby undertakes to maintain confidential all such Confidential
Information and it will accordingly not directly or indirectly use any of the
Confidential Information in whole or in part save for the purposes envisaged in
this Agreement or disclose any of the Confidential Information to any Third
Party other than under and in accordance with the terms of Clauses 7.4 or 7.5.

 

  7.2

Exceptions. The foregoing restrictions on the Receiving Party shall not apply to
any Confidential Information which:

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 18 of 27



--------------------------------------------------------------------------------

  (a)

the Receiving Party can prove was already in its possession and at its free
disposal before the disclosure hereunder to it;

 

  (b)

is hereafter disclosed to, purchased or otherwise legally acquired by the
Receiving Party by or from a Third Party who has not derived it directly or
indirectly from the Disclosing Party under an obligation of confidentiality;

 

  (c)

is or becomes available to the public whether in printed publications or
otherwise through no act or default on the part of the Receiving Party; or

 

  (d)

been developed independently of the Program by the Receiving Party without
reference to any of the Confidential Information disclosed by the Disclosing
Party.

 

  7.3

Exercise of Reasonable Precautions. In order to secure the obligations set out
in this Clause 7 the Receiving Party agrees to exercise every reasonable
precaution to prevent and restrain the unauthorised disclosure and use of
information subject to confidentiality, including restricting access to such
information to such of its employees as are bound to keep such information
confidential and need to have such access for the purpose of this Agreement.

 

  7.4

Affiliates. The Receiving Party may disclose Confidential Information to or
receive Confidential Information through its Affiliates or agents who need to
know the Confidential Information to perform the Program or otherwise as
necessary under this Agreement, provided that the Receiving Party shall procure
that prior to disclosure of Confidential Information each Affiliate or agent to
which Confidential Information is to be disclosed is made aware of the
obligations contained in this Agreement and agrees to be subject to
confidentiality obligations no less onerous than those contained in this
Agreement. [***] Any reference to a Party as the Receiving Party shall include
such Affiliate(s) or agent(s).

 

  7.5

Disclosure to Courts or by Law or Other Rules. Subject to the proviso below,
nothing in this Clause 7 shall preclude disclosure of any Confidential
Information (a) required by any court entitled by law to disclosure of the same,
or (b) which is required by law to be disclosed (including, without limitation,
to a Regulatory Authority, in connection with freedom of information legislation
or regulations, or in relation to filings with any recognised stock exchange).
If the Receiving Party is required to make a disclosure in accordance with this
Clause 7.5 it shall only make a disclosure to the extent to which it is obliged.
Notwithstanding the foregoing, the Receiving Party shall in each case promptly
notify the Disclosing Party when any requirement to disclose has arisen, to
enable the Disclosing Party to seek an appropriate protective order and to make
known to the intended recipient the proprietary nature of the Confidential
Information and to make any applicable claim of confidentiality in respect
thereof. The Receiving Party shall co-operate in any action which the Disclosing
Party may in its reasonable discretion decide to take.

 

  7.6

Announcements/Publicity. Neither of the Parties may make an official press
release, announcement or other formal publicity relating to the transactions
which are the subject of this Agreement, or any ancillary matter, unless the
other Party consents to the making of such publication or such publication is
required by applicable law, regulation or rule. The Party wishing to make such
release, announcement or publicity shall provide a copy of the text thereof to
the other Party prior to release and the other Party shall raise any objections
within [***] following receipt and, if not such objection is made within such
time, then such other Party shall be deemed to consent to such publication.

 

  7.7

Securities Filings. Notwithstanding anything to the contrary in this Agreement,
a Party may disclose this Agreement and its terms, and material developments or
material information generated under this Agreement, in securities filings with
the U.S. Securities and Exchange Commission (or equivalent foreign agency) and
any rules of stock exchanges where the Parties may be listed to the extent
required by applicable Law after complying with the procedure set forth in this
Section 7.7. In such event, the Party

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 19 of 27



--------------------------------------------------------------------------------

 

seeking such disclosure will prepare a draft confidential treatment request and
proposed redacted version of this Agreement to request confidential treatment
for this Agreement, and the other Party agrees to promptly (and in any event, no
more than [***] after receipt of such confidential treatment request and
proposed redactions) give its input in a reasonable manner in order to allow the
Party seeking disclosure to file its request within the time lines proscribed by
applicable Law. The Party seeking such disclosure shall exercise commercially
reasonable efforts to obtain confidential treatment of this Agreement from the
U.S. Securities and Exchange Commission (or equivalent foreign agency) as
represented by the redacted version reviewed by the other Party.

 

  7.8

Survival of Obligations. The provisions of this Clause 7 shall survive
termination or expiry of this Agreement and shall continue for a period of ten
years from the date of that termination or expiry, except that with respect to
Confidential Information that is a trade secret of a Party, these obligations
shall continue until such Confidential Information is no longer a trade secret
(other than as a result of a breach of the Receiving Party).

 

  7.9

Continuation of the Confidentiality Obligation. [***]

 

8.

Duration

This Agreement shall be deemed to have commenced on the Commencement Date and
shall continue until Completion of all Programs unless terminated in accordance
with the provisions of Clause 9.1.

 

9.

Termination of Programs or the Agreement

 

  9.1

Termination. Subject to Clauses 9.2 to 9.5, termination of Programs or this
Agreement may occur in the following ways:

 

  (a)

Mutual Agreement. The Parties may terminate this Agreement or a Program by
mutual written agreement [***]

 

  (b)

For Convenience. aTyr may terminate this Agreement or a Program by giving
written notice to Fujifilm [***]

 

  (c)

[***]

 

  (d)

Material Breach. Either Party may terminate this Agreement if the other is in
material breach of this Agreement and does not rectify such breach [***] [***]
(or such other period as is reasonably

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 20 of 27



--------------------------------------------------------------------------------

 

practicable) and is diligently pursuing completion of such cure) after receipt
by the breaching Party of written notice of such default.

 

  (e)

Financial Matters. Either Party may terminate this Agreement immediately by
giving written notice if (i) the other Party is declared insolvent or bankrupt
by a court of competent jurisdiction, (ii) a voluntary petition in bankruptcy is
filed in any court of competent jurisdiction by the other Party or (iii) this
Agreement is assigned by the other Party for the benefit of creditors.

 

  9.2

Consequences of Termination (Except Material Breach by Fujifilm). The following
provisions shall apply if the Agreement or a Program is terminated by mutual
agreement under Clause 9.1(a), aTyr terminates the Agreement or a Program for
convenience under Clause 9.1(b), or Fujifilm terminates a Program due to [***]
under Clause 9.1(c) or the Agreement for aTyr’s material breach or insolvency
under Clauses 9.1(d) or (e):

 

  (a)

aTyr shall pay to Fujifilm (i) all undisputed sums payable up to the date of
termination but not yet paid, including sums which are payable but in respect of
which no invoice has been issued at the date of termination (including all sums
due in relation to items referred to in Clause 3.2

 

  (b)

Except as otherwise set forth in this Agreement, all payments due under section
9.2 shall be due within [***] days of aTyr’s receipt of an invoice for such
sums.

 

  (c)

If the Agreement or a Program is terminated by [***]

 

  (d)

In consideration for [***] provided by Fujifilm into [***]

 

  (e)

Notwithstanding the foregoing, aTyr shall not be liable under this Clause 9.2 to
pay to Fujifilm in aggregate [***]

 

  (f)

If this Agreement is terminated by Fujifilm for aTyr’s unremedied breach or
insolvency under [***] as determined under [***], Fujifilm shall be entitled, in
a manner of its choosing and without further notice to aTyr, to dispose of any
Product or property of aTyr (including Product) which remains in the possession
of Fujifilm in excess of [***] following the effective date of such termination.

 

  9.3

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 21 of 27



--------------------------------------------------------------------------------

  9.4

Acquired Rights. Termination or expiry of this Agreement, for whatever reason,
shall not prejudice the acquired rights of either Party, including the right to
payment for the Program pursuant to Clause 3 (subject to Clause 9.2).

 

  9.5

Survival. The provisions of Clauses 1, 3.9 (to the extent of outstanding
invoices upon expiration or termination) 5.1, 5.3, 5.6, 6.1 – 6.5, 6.7, 7, 9.2,
9.3, 9.4, 9.5, 10-18, and 20 shall survive the termination or expiry of this
Agreement.

 

10.

Independent Contractor

Nothing in this Agreement shall create, or be deemed to create, a partnership or
the relationship of principal and agent or employer and employee between the
Parties. Each Party agrees to perform under this Agreement solely as an
independent contractor.

 

11.

Entire Agreement

This Agreement together with the Scopes of Work entered into under it and the
attached Schedule(s) and the Quality Agreement contains the entire agreement
between the Parties and supersedes any previous agreements relating to the
Program and any understandings between the Parties with respect thereto.

 

12.

Assignment and Subcontracting

 

  12.1

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective legal successors but shall not otherwise be
assignable by either Party, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, provided
that either Party may assign this Agreement without consent to an Affiliate or
in connection with a genuine business re-organisation or to a purchaser of the
whole or part of the business or assets to which this Agreement relates. At the
request of the assigning Party, the Parties shall execute a novation agreement
in support of and confirming such assignment.

 

  12.2

Fujifilm shall be entitled to subcontract certain analytical work under each
Program, subject to inclusion in such subcontract of confidentiality, audit and
intellectual property provisions no less onerous than those contained herein
[***]

 

13.

Variation

No variation or amendment of this Agreement shall bind either Party unless made
in writing in the English language and agreed to in writing by duly authorised
officers of both Parties.

 

14.

Illegality

If any provision of this Agreement is agreed by the Parties to be illegal, void
or unenforceable under any law that is applicable hereto or if any court of
competent jurisdiction in a final decision so determines, this Agreement shall
continue in force save that such provision shall be deemed to be excised
herefrom with effect from the date of such agreement or decision or such earlier
date as the Parties may agree.

 

15.

Waiver

A failure by either Party hereto to exercise or enforce any rights conferred
upon it by this Agreement shall not be deemed to be a waiver of any such rights
or operate so as to bar the exercise or enforcement thereof at any subsequent
time or times.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 22 of 27



--------------------------------------------------------------------------------

16.

Notices and Communications

 

  16.1

Formal Notices. Any formal notice required or permitted under this Agreement
shall be in writing which may take the form of a letter or facsimile and shall
be sent by prepaid post, facsimile, or hand delivery (including messenger
service) to the following address of the respective Parties:

 

If to aTyr:

aTyr Pharma, Inc.

3545 John Hopkins Court

Suite 250

San Diego, CA 92121

Attn: Chief Operating Officer

Facsimile:

With a copy to:            

aTyr Pharma, Inc.

3545 John Hopkins Court

Suite 250

San Diego, CA 92121

Attn: General Counsel

Facsimile:

If to Fujifilm:

President

Fujifilm Diosynth Biotechnologies

101 J. Morris Commons Lane

Morrisville, NC 27560

Facsimile:

With a copy to:

General Counsel

Legal Department

FUJIFILM Holdings America Corporation

200 Summit Lake Drive

Valhalla, New York 10595-1356

Facsimile:

Any Party may, at any time by written notice to the other Parties, change the
address or the facsimile numbers to which notices or other communications shall
be sent. All notices and other communications shall have been duly given or made
(i) when delivered by hand (including by messenger service) upon delivery or
(ii) when delivered by post upon delivery or (iii) when faxed upon receipt of a
legible copy by recipient and production of a satisfactory transmission report
by sender confirming transmission of the fax in full to the appropriate number
by the fax machine which sent the fax.

 

  16.2

Other Communications. In addition to the methods set out in Clause 16.1, any
other communications between the Parties may be made by telephone or by email.

 

17.

Force Majeure

Neither Party shall be liable to the other Party in any manner whatsoever for
any failure or delay in performing its obligations under this Agreement if and
to the extent, and for the duration, that such is due to Force Majeure. Without
prejudice to Clause 9, any said failure or delay shall not give either Party the
right to terminate a Program of this Agreement except, and to the extent that
such Force Majeure continues for a period exceeding [***] Termination of a
Program or this Agreement as a result of Force Majeure shall take effect as if
the Program or this Agreement had been terminated by mutual agreement under
Clause 9.1(a).

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 23 of 27



--------------------------------------------------------------------------------

18.

Law, Jurisdiction and Dispute Resolution

 

  18.1

Governing Law. This Agreement is governed by and shall be construed and
interpreted in accordance with the laws of the State of New York, USA, excluding
its conflicts of laws principles. The United Nations Convention on the
International Sale of Goods shall not apply to this Agreement.

 

  18.2

Reference to Parties’ Senior Representatives. Prior to any dispute, difference
or disagreement concerning this Agreement proceeding to litigation or
arbitration or through the courts the Parties shall seek to resolve the matter
within thirty calendar days by referring it to the Managing Director, Fujifilm
and the CEO of aTyr. Without prejudice to the foregoing, any disputes relating
to quality issues shall be dealt with in accordance with the Quality Agreement.

 

  18.3

Arbitration.

 

  (a)

If the senior representatives designated by the Parties are unable to resolve
such dispute referred to them under Clause 18.2 within [***] for any reason,
such dispute shall be resolved through final and binding arbitration in [***]
pursuant to the [***]

 

  (b)

The language of the arbitration (including all evidence) shall be in English.

 

  (c)

There shall be [***]; provided that if either Party requests, the arbitration
shall be conducted [***]. In appointing arbitrators, the Parties shall consider
the appointment of [***] knowledgeable in the subject matter at issue in the
dispute and capable of making decisions on the technical aspects of the Program.
In the case of a [***], the Parties shall attempt jointly to select [***] within
[***] after notice of arbitration is given. If the Parties cannot reach an
agreement regarding the sole arbitrator within that time, [***] shall appoint
the [***] In the case of [***], each Party shall appoint [***]

 

  (d)

The arbitrator(s) shall prepare and deliver to the Parties a written, reasoned
opinion conferring the decision of the arbitrator(s). Judgment upon the opinion
rendered by such arbitrators shall be final and binding on the Parties and may
be entered in any court having jurisdiction thereof.

 

  (e)

Either Party may apply to the arbitrators for interim injunctive relief
(including a temporary restraining order or preliminary injunction) until the
arbitration award is rendered or the controversy is otherwise resolved. Nothing
in this Agreement shall prevent either Party from seeking provisional measures,
including a temporary restraining order or preliminary injunction, from any
court of competent jurisdiction, and any such request shall not be deemed
incompatible with the agreement to arbitrate or a waiver of the right to
arbitrate.

 

19.

[***]

If Fujifilm [***] manufacture Product within the mutually agreed timeframe
(unless caused in whole or in part by the acts or omissions of aTyr), and aTyr
has provided the proper notice of the request for manufacture as set out and
agreed in a [***], then Fujifilm shall, [***], use commercially reasonable
efforts to [***], that is not the Facility [***]

 

20.

Counterparts

The Parties may execute this Agreement in counterparts with a physical or
digital signature, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 24 of 27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the authorised representatives of the Parties have executed
this Agreement on the date written at the top of this Agreement.

For and on behalf of FUJIFILM DIOSYNTH BIOTECHNOLOGIES U.S.A., Inc.

 

Signature        

 

./s/ M. Meeson

Name

 

M. Meeson

Position

 

President

Date

 

16 June 2015

Signature

 

/s/ Vincent J. Romeo

Name

 

Vincent J. Romeo

Position

 

CFO

Date

 

16 June 2015

For and on behalf of ATYR PHARMA, INC.

Signature

 

/s/ Frederic Chereau

Name

 

Frederic Chereau

Position

 

President and COO

Date

 

6/09/15

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed

separately with the Securities and Exchange Commission

Page 25 of 27



--------------------------------------------------------------------------------

MSA FUJIFILM – ATYR CONFIDENTIAL        

Schedule 1

[***] Cancellation Fee

 

A.

Cancellation Fee A [***]

 

  (1)

The following mechanism for [***] of Cancellation Fee A shall apply in the event
of termination by [***]

 

  (2)

For the purpose of this Clause, [***] is the total payments to be made in
respect of the GMP Stages.

 

  (3)

Cancellation Fee A shall be:

 

  (i)

[***]

 

  (ii)

[***]

 

[***] [***] [***] [***] [***] [***] [***] [***]

* Note: the Agreement cannot be [***]

 

B.

Cancellation Fee B [***]

 

  (1)

The following mechanism for [***] of Cancellation Fee B shall apply if aTyr
elects to cancel [***] during a [***]

 

  (2)

For the purpose of this Clause, the [***] is the total payments set out in the
Scope of Work in respect of the [***]

 

  (3)

Cancellation Fee B shall be:

 

  (i)

[***]

 

  (1)

[***]

 

  (2)

[***]

 

  (ii)

[***]

 

Page 26 of 27



--------------------------------------------------------------------------------

MSA FUJIFILM – ATYR CONFIDENTIAL

 

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

C.

Cancellation Fee C [***]

 

  (1)

The following mechanism for [***] of Cancellation Fee C shall apply [***]

 

  (2)

For the purpose of this Clause, [***] is the total payments to be made in
respect of the GMP Stages.

 

  (3)

Cancellation Fee C shall be:

 

  (i)

[***]

 

  (ii)

[***]

 

[***] [***] [***] [***] [***] [***] [***] [***] [***] [***]

 

Page 27 of 27